On Motion for Rehearing.
The judgment appealed from is so indefinite and incomplete as to be incapable of specific enforcement. It is first decreed therein that appellee recover an unnamed amount from each of the four defendants “in their capacities as surviving directors and liquidating trustees of the Mission Motor Sales Company, a defunct corporation, insofar as tlie assets of said corporation may satisfy said judgment.” The record does not disclose the amount of the assets of said corporation, nor does it provide any method of ascertaining the amount thereof, or any process or authority for assembling, liquidating, or subjecting the same to the satisfaction of the judgment. The judgment is therefore unenforceable.
It should be added that there is no evidence in the record that the defendants Graham or Scott were ever at any time directors, officers, or stockholders in said corporation, or otherwise in any manner connected therewith, and the judgment against them is wholly without warrant.
The personal judgment against Guerra and Duncan is or should be enforceable only after the primary liability of the officers and directors of the corporation is exhausted by the application of the corporate assets towards the satisfaction of the judgment, since Guerra’s and Duncan’s personal liability is secondary to their joint liability with the other officers and directors in their official capacities.
We have concluded that the judgment as written cannot and should not be enforced, and it will therefore be reversed and the cause remanded for another trial upon the merits as to all parties. This action is taken upon the court’s own motion, and as the specific relief asked by the parties in their motions for rehearing cannot be granted, those motions will be overruled.